DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the amendment received April 23, 2021, amending Claims 1-4, 7, 8, 13-15, and 18.  New Claim 19 was added by this amendment.  Claims 6 and 9-10 were cancelled by this amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “conductive member” in Claims 1, 4, 5, 7, 8, 11-16, and 19, “carbon-containing member” in Claim 11, and “conductive soft member” in Claim 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5, 7, 11, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gustavsson et al. WO 2016/138961 A1 (hereafter Gustavsson et al.).

 Regarding Claim 1, Gustavsson et al. teaches:
Claim 1. (Currently Amended) An electrical equipment (handheld power tool 200), comprising: 
a main body portion (housing 210); 
a battery (battery 240) disposed in the main body portion (Figures 2 and 3); 
an operating unit (motor 220) which operates by electric power supply from the battery (Paragraph [0022]); 
a handle (handle 244) that is a human body contacting portion which a user contacts in gripping the handle when the electrical equipment is used (Paragraph [0031]); [[and]] 
a conductive member (static charge dissipation conductor 280) at least a part (exposed surface 282) of which is disposed in the handle and is exposed outside the handle (Figure 4); and 
a circuit board (battery control unit 270) having a predetermined pattern (see discussion below), wherein 
the conductive member or a pattern connected to the conductive member electrically and the predetermined pattern of the circuit board are disposed at a predetermined distance from each other (shown in Figure 4).

“The static charge dissipation conductor 280 may be an example of the ESD prevention assembly 190 described in reference to FIG. 1.”  Gustavsson et al. discloses in Paragraph [0019] “to prevent buildup of charge in the potential charge storage components 160, some example embodiments may employ an ESD prevention assembly 190. The ESD prevention assembly 190 may couple some or all of the potential charge storage components 160 to the connection point 180 so that a continuous discharge path is available for static charge to dissipate through the path 185 to ground while, for example, the operator is grasping the connection point 180. Accordingly, the electrostatic charge generation indicated by arrow 150 may essentially be provided from the potential charge storage components 160 to the connection point 180 via the ESD prevention assembly 190 so that the path 185 can be continuously utilized during operation of the tool 100 and there is therefore likely never sufficient charge buildup to trigger an ESD event. Essentially, the ESD prevention assembly 190 provides a continuous leakage path so that electrostatic charges are strategically leaked to ground instead of being built up in the potential charge storage components 160. The ESD prevention assembly 190 may electrically connect to the metallic portions of components that form the potential charge storage components 160 in series, in parallel, or in combinations of series and parallel connections.”  Gustavsson et al. discloses in Paragraph [0032] that “the battery control unit 270 may include electronics for controlling battery power distribution.  As such, for example, the battery control unit 270 may include electronics for providing interlocks, enforcing power limits, providing power regulation, sensing various parameters and/or other functions associated with battery power distribution. The battery control unit 270 may also include metallic components and therefore could be an example of potential charge storage components 160 described in reference to FIG. 1”.     Gustavsson et al. discloses in Figure 4 the battery control unit 270 with a predetermined location and a predetermined shape include what appears to be printed circuit board mounted connectors for connecting wires.  Therefore, the combination of cited paragraphs and figure disclose that the static charge dissipation conductor may be electrically connected to the battery control unit 270 that may include electronics and the electrical connectors shown in Figure 4.  It would have been obvious common knowledge to one with ordinary skill in the art at the time of the invention to assemble the stated electronics and connectors onto a printed circuit board which is common practice in the prior art with the motivation to mechanically and electrically connect the circuitry without an overwhelming amount of wiring.  That being said, it would have been obvious that the PCB would have a predetermined mechanical and electrical pattern that provides a shape outline that fits and mounts into the device, component locations soldered on the outline, and traces on PCB layers that electrically connect the electronics to perform the desired device function with the motivation to mechanically and electrically connect the circuitry without an overwhelming amount of wiring.

Regarding Claim 2, Gustavsson et al. teaches:
Claim 2. (Currently Amended) The electrical equipment according to claim 1, wherein the handle (handle 244) is a main body holding portion (primary user grip) which holds the main body portion (housing 210)(as described in Paragraph [0031], the user holds the handle 244 which holds the housing 210).  

Regarding Claim 3, Gustavsson et al. teaches:
Claim 3. (Currently Amended) The electrical equipment according to claim 1, further comprising a connecting portion (area near trigger 246 where the handle 244 connects to the housing, Figure 3) which is connected to the main body portion (housing 210), 
wherein the handle (handle 244) is a connecting gripping portion which grips the connecting portion (Figures 2-4).  

Regarding Claim 4, Gustavsson et al. teaches:
Claim 4. (Currently Amended) The electrical equipment according to claim 1, wherein the human body contacting portion (handle 244) is composed of [[a]] the conductive member (static charge dissipation conductor 280).  

Regarding Claim 5, Gustavsson et al. teaches:
Claim 5. (Previously Presented) The electrical equipment according to claim 1, wherein the conductive member (static charge dissipation conductor 280) is disposed on an outer surface of the human body contacting portion (handle 244)(Figure 4).  

Regarding Claim 7, Gustavsson et al. teaches:
Claim 7. (Currently Amended) The electrical equipment according to claim 2 [[6]]. wherein at least a part of the conductive member (static charge dissipation conductor 280) is provided at a lower portion of the handle (Figure 4).  

Regarding Claim 11, Gustavsson et al. teaches:
Claim 11. (Previously Presented) The electrical equipment according to claim 1, wherein the conductive member (static charge dissipation conductor 280) is a carbon-containing member (stainless steel, Paragraph [0034]).  

Regarding Claim 13, Gustavsson et al. teaches:
Claim 13. (Currently Amended) The electrical equipment according to claim 1, wherein 
the handle (handle 244) is formed in an elongated shape (Figures 2 and 3), and 
at least a part (exposed surface 282) of the conductive member (static charge dissipation conductor 280) is provided at positions in a longitudinal direction of the handle (Figure 4).  

Regarding Claim 14, Gustavsson et al. teaches:
Claim 14. (Currently Amended) The electrical equipment according to claim 1, wherein 
the handle (handle 244) is formed in an elongated shape (Figures 2 and 3), and 
at least a part (exposed surface 282) of the conductive member (static charge dissipation conductor 280) is provided in a substantially middle portion in a longitudinal direction of the handle (Figure 4).  

Regarding Claim 15, Gustavsson et al. teaches:
Claim 15. (Currently Amended) The electrical equipment according to claim 1, wherein at least a part (exposed surface 282) of the conductive member (static charge dissipation conductor 280) is disposed so as to be substantially flush with the handle (handle 244)(Figure 4).  

Regarding Claim 19, Gustavsson et al. teaches:
Claim 19. (New) The electrical equipment according to claim 1, wherein 
the predetermined distance is set based on a potential of static electricity which is received from the predetermined pattern of the circuit board to the conductive member or the pattern connected to the conductive member electrically (see discussion below).  

Gustavsson et al. discloses in Figure 4 the battery control unit 270 with a predetermined pattern (see Claim 1 discussion) and location and a predetermined shape include what appears to be printed circuit board mounted connectors for connecting wires.  As shown in Figure 4 it is located a predetermined distance from the static charge dissipation conductor 280 that is specifically designed to dissipate static electricity to prevent damage to the device and impact to the user.  It would have been obvious to one with ordinary skill in the art at the time of the invention the invention to locate the components at a distance based on a potential of static electricity as claimed with the motivation to prevent damage to the device due to static electricity. 

Claims 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gustavsson et al. WO 2016/138961 A1 (hereafter Gustavsson et al.) as previously presented in Claim 1 in further view of in view of Zhou et al. US 2019/0029487 (hereafter Zhou et al.).

Regarding Claim 12, Gustavsson et al. teaches:
Claim 12. (Previously Presented) The electrical equipment according to claim 1, wherein the conductive member (static charge dissipation conductor 280) is a conductive soft member (see discussion below).  

Gustavsson et al. discloses the electrical equipment according to Claim 1 including a conductive member that is manufactured from a metal such as stainless steel or copper.  Although copper is often commonly identified as a “soft” metal, Gustavsson et al. does not specifically disclose that the member is a conductive soft member.  The reference Zhou et al. discloses a vacuum cleaner that includes a handle (handle 110) with static charge dissipation.  Specifically, Zhou et al. discloses in Paragraph [0019] that “the electrically conductive TPU may increase the area of contact between the conductive material and the human body without affecting the feel of grasping, appearance and safety, thereby ensuring or helping to ensure the efficiency of electrostatic conduction” to the user’s hand.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the conductive member on the Gustavsson et al. device to be a soft material such as a conductive elastomer (TPU) as taught by Zhou et al. with the motivation to increase the surface area of the conductive member while at the same time improving the grip and feel of the handle.

Regarding Claim 17, Gustavsson et al. teaches:
Claim 17. (Previously Presented) A vacuum cleaner comprising the electrical equipment according to claim 1 (see discussion below).  

Gustavsson et al. discloses the electrical equipment according to Claim 1.  He more specifically discloses in Paragraph [0037] where the electrical equipment is a chainsaw, blower, edger, trimmer, and/or the like.  It is important to point out that the blower is essentially a vacuum with the air connections to the fan/motor reversed, however, Gustavsson et al. does not specifically identify that the electrical equipment is a vacuum cleaner.  The reference Zhou et al. discloses a vacuum cleaner (anti-static vacuum cleaner, Title) that employs a handle mounted conductive member (conductive material – handle is at least partially formed by a conductive material, Paragraph [0019]) that conducts static electricity generated due to operation as disclosed in Paragraph [0019].  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the electrical equipment of Gustavsson et al. to be a vacuum cleaner as taught by Zhou with the motivation to provide ESD protection to a vacuum cleaner rather than being restricted to a blower.

Regarding Claim 18, Zhou et al. teaches:
Claim 18. (Currently Amended) The vacuum cleaner (anti-static vacuum cleaner, Title) according to claim 17, further comprising a connecting portion (metal expansion pipe 300) which is connected to the main body portion (main body 500), wherein 
the handle (handle 110) is a connecting gripping portion which grips the connecting portion (through main body 500 with grip on the handle 110), and 
the connecting portion is an air duct body (hollow to allow air flow) provided with a hose body (flex hose at floor brush 200, Figure 1).  

As presented in Claim 17, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Gustavsson et al. device to be a vacuum cleaner as taught by Zhou et al.  Therefore, it would have been obvious to include the claimed features as presented on the Zhou et al. device.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gustavsson et al. WO 2016/138961 A1 (hereafter Gustavsson et al.) as previously presented in Claims 6 and 7 in further view of Zhou et al. US 2019/0029487 (hereafter Zhou et al.) and Hawkins et al. US 2008/0127450 (hereafter Hawkins et al.).

Regarding Claim 8, Gustavsson et al. teaches:
8. The electrical equipment according to claim 6, wherein 
the handle (handle 244) is provided with an uneven slip resistance portion (see Hawkins et al. discussion below) at the lower portion of the handle (see discussion below), and 
at least a part of the conductive member (static charge dissipation conductor 280) is disposed so as to be substantially flush with a projecting shape (see Figure 4 and Hawkins et al. discussion below) of the slip resistance portion of the handle. 

Gustavsson et al. discloses the electrical equipment according to Claim 1 including a conductive member that is manufactured from a metal such as 
Zhou et al. does not provide a figure showing that the handle has an “uneven slip resistance portion” and is “disposed so as to be substantially flush with a projecting shape”.  The reference Hawkins et al. discloses in Paragraph [0131] a grip 1403 with a textured and/or tactile grip overmolding 2707 to improve the user’s grip and accentuate the aesthetic feel of the device.  As best shown in Figure 15, the handle grip has an uneven slip resistance portion at the lower portion of the handle and appears to be substantially flush with a projecting shape of the slip resistance portion.
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Gustavsson et al./Zhou et al. combined device if necessary to ensure that the conductive member is textured to include an 

Regarding Claim 16, Gustavsson et al. teaches:
16. The electrical equipment according to claim 7, wherein 
the handle (handle 244) is provided with an uneven slip resistance portion at the lower portion of the handle, and 
at least a part of the conductive member (static charge dissipation conductor 280) is disposed so as to be substantially flush with a projecting shape of the slip resistance portion of the handle (see discussion below). 

Gustavsson et al. discloses the electrical equipment according to Claim 1 including a conductive member that is manufactured from a metal such as stainless steel or copper.  Gustavsson et al. does not specifically disclose that the member has a slip resistant portion.  The reference Zhou et al. discloses a vacuum cleaner that includes a handle (handle 110) with static charge dissipation.  Specifically, Zhou et al. discloses in Paragraph [0019] that “the electrically conductive TPU may increase the area of contact between the conductive material and the human body without affecting the feel of grasping, appearance and safety, thereby ensuring or helping to ensure the efficiency of 
Zhou et al. does not provide a figure showing that the handle has an “uneven slip resistance portion” and is “disposed so as to be substantially flush with a projecting shape”.  The reference Hawkins et al. discloses in Paragraph [0131] a grip 1403 with a textured and/or tactile grip overmolding 2707 to improve the user’s grip and accentuate the aesthetic feel of the device.  As best shown in Figure 15, the handle grip has an uneven slip resistance portion at the lower portion of the handle and appears to be substantially flush with a projecting shape of the slip resistance portion.
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Gustavsson et al./Zhou et al. combined device if necessary to ensure that the conductive member is textured to include an uneven slip resistance portion as taught by Hawkins et al. with the motivation to improve the tactile grip of the handle.  Additionally it would have been obvious that the conductive grip of Zhou et al. be modified to be disposed so as to be substantially flush with a projecting shape as shown in Hawkins with the motivation to provide an integral conductive grip element comprising the primary surface and projecting shapes.

Response to Arguments
Rejection Under 35 U.S.C. 112(b)
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore the examiner withdraws the previous rejection under 35 U.S.C. 112(b).

Rejections Under 35 U.S.C. 102(a)(2)
Applicant’s arguments with amendments, filed April 23, 2021, with respect to the 35 U.S.C. 102(a)(2) rejection(s) of Claims 1-6, 12, 17, and 18 under Zhou et al. US 2019/0029487 have been fully considered and are not persuasive.  However, as necessitated by amendment, the rejections have be modified as presented above.

Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed April 23, 2021, with respect to the 35 U.S.C. 103 rejection(s) of Claims 7, 9, 10, 11, and 13-15 under Zhou et al. US 2019/0029487 and Claims 8 and 16 under Zhou et al. US 2019/0029487 in view of Hawkins et al. US 2008/0127450 have been fully considered and are not persuasive.  However, as necessitated by amendment, the rejections have be modified as presented above.

Applicant’s arguments with respect to Claim(s) 1-5, 7, 8, 11-19 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723